 In the Matter of GARWOOD INDUSTRIES,INC.,andAMALGAMATEDPLANTPROTECTION, LOCAL UNION No. 114, U. A. W.-C. I.O.Case No. 7-R-1831.-Decided November 4, 1944Messrs. Maurice SugarandN. L. Smokier,byMr. N. L. Smokier,ofDetroit, Mich., for the Union.Miss Ruth E. Bliefield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Plant Protection, LocalUnion No. 114, U. A. W.-C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Gar Wood Industries, Inc., Detroit, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate' hearing upon due notice before RobertJ.Weiner,, Trial Examiner.Said hearing was held at Detroit, Mich-igan, on October 5, 1944. The Union appeared and participated.Although served with Notice of Hearing the Company did not appear.'All parties were afforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIn a prior representation proceeding involving the employees ofthe same company the Board found : "Gar Wood Industries, Inc., isengaged in the manufacture of gun carriages, winches, hoists, bodies,'The Company's attorney,prior to the' openingof thehearing,advised the Trial Examinerthat it wouldnot appear59 N. L. R.'B., No. 17.54 GAR WOOD INDUSTRIES, INC.55earth-moving machinery, and truck tanks at four plants in the Metro-politan area of Detroit, Michigan.The principal raw materials usedby the Company are steel, brass, copper, cast iron, aluminum, andrubber.During the year 1941 the Company purchased raw materialsand merchandise for its Detroit plants valued at approximately$9,000,000, of which 75 percent was shipped to the plants from pointsoutsideMichigan.During the same period products finished at theDetroit plants were valued at approximately $20,000,000, of whichapproximately 60 percent represented products' shipped to points out-side Michigan.The Company. admits that it is engaged in commercewithin the meaning of the National Labor Relations Act." 2The Company did not enter an appearance at the hearing, and theonly statement as to the business of the Company in the record is tothe effect that the Company is engaged entirely in war work. Sincethere is no showing that there has been any change in business ofthe Company, we find, in accordance with the finding of the Board,supra,that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Plant Protection, Local Union No. 114, of Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with, the Congress of IndustrialOrganizations, is a labor organization admitting to membership em-ployees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn July 27, 1944, the Union requested the Company to grant itrecognition as the exclusive bargaining representative of the Com-pany.The Company did not reply to this communication, and onAugust 8, 1944, the Union filed its petition in the instant case.A statement of the Field Examiner introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen'concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 SeeMatter of Gar'T-VoodIndustries, Inc., 41N. L. R. B. 1156The present petitionrequests a unit comprising the plant-protection employees at Plants 2, 3, 4, 6, 6A, and 8.The Field Examiner reported that the Union submitted 33 application for membershipcards, 32 of which bore apparently genuine original signatures ; that the names of 32persons appearing on the cards were listed on the Company's pay roll of August 21, 1944,which contained the names of 51 employees in the appropriate unit ; and that 31 cardswere dated July 1944, 1 was dated August 1944, and 1 was undated.a 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe Union requests a unit consisting of all plant-protection em-ployees at the Company's Plants 2, 3, 4, 6, 6A, and 8, excluding allclerical employees, the chief, assistant chief, and all supervisors withauthority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend suchaction.The plants enumerated in the petition are the totality of the plantsof the Company in the Detroit Metropolitan area. Collective bar-gaining between the Company and other affiliates of the Union'sparent body covering other groups of the Company's employees isconducted on the basis of the same 6-plant unit.At the hearing the Union specifically requested the inclusion, oflieutenants and sergeants in the appropriate unit.One of the Union'switnesses testified that the lieutenants and sergeants have no authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action.An-other witness for the Union stated, however, that the duties of theplant-protection employees at the Company's plants are the same asthe duties of plant protection employees in other plants in the DetroitMetropolitan area who are represented by the Union under collectivebargaining contracts.An examination of the Board's decisions inthese cases involving the companies mentioned reveals that sergeantswere either specifically excluded 4 or were not mentioned in Boardfindings excluding supervisory employees as customarily defined.'The titles of both "sergeant" and "lieutenant" connote supervisoryauthority and the record does show that these employees receive ahigher rate of pay than the other employees in the plant-protectiondepartment, the sergeants receiving 5 cents an hour more, and thelieutenants 10 cents more per hour.Under the circumstances we do not consider that the record satis-factorily establishes whether or not the sergeants or lieutenants inthe Company's employ are supervisory employees within the meaningof our usual definition.We shall make no. finding with respect -tothese classifications as such.We shall exclude from the unit "super-visory" employees, defining this term according to our practice asemployees who have authority to hire, promote, discharge, disciplin'3,or otherwise effect changes in the status of employees, or effectivelyrecommend such action.4 SeeMatter of Chrysler Corporation,Highland Park Plant,44 N. L. R B 881;Matterof Chrysler Corporation,46 N. L R B 411;Matter of Hudson Motor CarCo , 52 N L. It. B.399 ,Matter of Chrysler Corporation,54 N. L. R B 5105SeeMatter of Briggs MfgCo., 49 N.L. It. B.57; Matter of Federal Motor Truck Co.,54 N. L R B 984. GAR WOODINDUSTRIES, INC.57We find that all plant-protection employees employed in the Com-pany's Plants Nos. 2, 3, 4, 6, 6A, and 8, excluding clerical employees,the chief, assistant chief, and all other supervisory employees who haveauthority to hire, promote, discharge, discipline, or' otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is. herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargainingwith Gar Wood In-dustries,Inc., Detroit,Michigan,an election by secret ballot shall beconducted as early as possible but not later thanthirty (30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed duringthe pay-rollperiod immediately preceding the dateof this Direction, including employeeswho did notwork during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Amal-gamated Plant Protection,Local Union No. 114,U. A. W.-C.I.0., forthe purposes of collective bargaining.